                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                         Case No. 21-cv-02993-SVK
                                   8                    Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9             v.                                            SETTLEMENT
                                  10    KUE YU KAO,                                            Re: Dkt. No. 10
                                  11                    Defendant.

                                  12           Plaintiff reports that this case has settled. Dkt.10. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By August 17, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  15   by the specified date, then the parties shall appear on August 24, 2021 at 1:30 p.m. and show cause, if

                                  16   any, why the case should not be dismissed. Additionally, the parties shall file a statement in response

                                  17   to this Order no later than August 17, 2021, describing with specificity (1) the parties’ efforts to

                                  18   finalize settlement within the time provided, and (2) whether additional time is necessary, the reasons

                                  19   therefor, and the minimum amount of time required to finalize the settlement and file the dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  21   vacated and the parties need not file a statement in response to this Order.

                                  22           SO ORDERED.

                                  23   Dated: July 2, 2021

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge

                                  27

                                  28
